DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-12 and 14-19  of U.S. Patent No. 10,746,873 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because The pending claims are actually broader in scope than the issued claims, and several limitations in the issued claims are narrower in scope (i. e. specifying which two successive frames, versus any two successive frames). As such every limitation in the pending claims has already been issued in the granted patent. See table below for correspondence. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under pre-AIA  U. S. C. 103 (a) as obvious over Jago (US 6,416,477).
Regarding Claim 1, Jago discloses an echo processor [#30, #70, #74 of Fig 2] for an ultrasound imaging device, comprising: a frame processor that aligns a plurality (N) of sequentially received frames of echoes [A, B, C of Fig 1, 2; Col. 3 Lines 45 – Col. 4 Line 30] based on a set of motion displacement fields for the plurality of frames [Fig 2, 4a; Col. 6 Lines 10-35] and combines the aligned plurality of sequentially received frames, thereby forming a compounded frame [Col. 6 Lines 20-55], and a compounded frame processor that combines a compounded frame and either a previous compounded frame or a previous combined compounded frame based on the displacement field [Fig 8-12; Col. 5 Lines 10-30; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40].
Regarding Claims 12 and 18, Jago discloses a  method and (non-transitory) computer-readable medium [#30, #70, #74 of Fig 2], comprising: obtaining a set of frames of echoes acquired at different times [A, B, C of Fig 1, 2; Col. 3 Lines 45 – Col. 4 Line 30]; determining a motion displacement field based on at least two of the frames of the set [Fig 2, 4a; Col. 6 Lines 10-35]; motion-compensating all of the frames of the set based on the displacement field and previously determined displacement fields [Fig 2, 4a; Col. 6 Lines 10-35]; generating a compounded frame based on the motion-compensated frames [Col. 6 Lines 20-55]; motion-compensating a previously received compounded frame based on a motion displacement field for a currently received compounded frame [Col. 5 Lines 10-30; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]; and generating a combined compounded frame by combining the currently received compounded frame and the motion-compensated previously received compounded frame or a motion-compensated previously generated combined compounded frame[Fig 8-12; Col. 5 Lines 10-30; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40].
Regarding Claims 2, 13 and 19, Jago also discloses wherein each displacement field is based on a displacement between a most recently acquired frame of the plurality of frames corresponding to a latest angle of insonation and another of the plurality of frames acquired at the latest angle of insonation [Fig 8-12; Col. 5 Lines 10-30; Col. 6 Lines 10-40]. 
Regarding Claim 3, Jago also discloses the frame processor, comprising: a motion-compensator that motion-compensates samples of each of the N-1 oldest frames of the plurality of frames based on N-1 latest displacement fields, thereby aligning the frames to the latest frame of the plurality of frames [Fig 8-12; Col. 5 Lines 10-40; Col. 6 Lines 10-50].
Regarding Claim 4, Jago also discloses wherein the displacement for each image sample is equal to the displacement field divided by a number of frames in the plurality of frames [Col. 5 Lines 10-40; Col. 6 Lines 10-50].
Regarding Claim 5, Jago also discloses the frame processor, comprising: a displacement field determiner that determines the displacement field based on displacements between corresponding samples between the two frames [Col. 5 Lines 10-40; Col. 6 Lines 10-50]. 
Regarding Claim 6 and 17, Jago also discloses wherein the displacement field is a summation of the displacements between the corresponding samples between the two frames [Col. 6 Lines 10-50]. 
Regarding Claim 7, Jago also discloses wherein the displacement field estimates motion between the two frames [Col. 6 Lines 10-35; Fig 2, 4A].
Regarding Claim 8, Jago also discloses wherein the displacement field aligns the plurality of frames at an acquisition time of the frame acquired at the latest angle of insonation [Col. 6 Lines 10-50].
Regarding Claim 9, Jago also discloses a compounded frame processor, comprising: an inter predictor that predicts the compounded frame based on the displacement field and either the previous compounded frame or the previous combined compounded frame [Fig 8-12; Col. 5 Lines 10-30; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]; an intra predictor that predicts the compounded frame from the compounded frame [Fig 8-12; Col. 5 Lines 10-30; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]; a matching component that matches that compounded frame and the predicted compounded frame using both the inter and the intra prediction [Fig 8-12; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]; and a soft-decision component that determines to which degree the compounded frame and the inter-predicted frame are to be combined based on the matching [Fig 8-12; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]
Regarding Claim 10, Jago also discloses wherein the compounded frame and the previous compounded frame are combined when the matching indicates that combining the frames is likely to improve image quality [Fig 8-12; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]
Regarding Claim 11, Jago also discloses wherein the compounded frame and the previous compounded frame are not combined when the matching indicates that combining the frames is likely to degrade image quality [Fig 8-12; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]. 
Regarding Claims 14 and 20, Jago also discloses wherein the frames are motion-compensated by the same displacement [Col. 5 Lines 10-30; Col. 6 Lines 10-40, Col. 9 Lines 55 – Col. 10 Line 40]. 
Regarding Claim 15, Jago also discloses wherein the displacement is uniformly spread across the frames [Col. 5 Lines 10-30; Col. 6 Lines 10-40]. 
Regarding Claim 16, Jago also discloses wherein at least two of the frames are motion-compensated by a different displacement [ Col. 5 Lines 10-30; Col. 6 Lines 10-40]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jago (US 6,416,477), as applied to claim 1, 5, 11 and 14 above, and further in view of Jeong  (US 2008/0064956)
Regarding Claims 6 and 17, Jago implies, but does not explicitly teach,  wherein the displacement field is a summation of the displacements between the corresponding samples between the two frames [Col. 6 Lines 10-50]. Jeong teaches wherein the displacement field is a summation of the displacements between the corresponding samples between the two frames [Fig 2A, 2C; 0014; 0027; 0038]. It would have been obvious to modify the system and method of Jago to sum the displacements to calculate an average displacement for faster and more efficient computing and a faster refresh rate to achieve a higher resolution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645